Title: To George Washington from John Gooch, 11 October 1780
From: Gooch, John
To: Washington, George


                  
                     May it please your Excellency
                     Boston Octr 11 1780
                  
                  to permit one who has had the honor of serveing under you in the
                     Field to intrude and for a Moment divert your attention from the more important
                     Concerns that are continually crowding on you to beg permission to lay before
                     your Excellency a Claim the Justice of which I most cheerfully submit to your
                     Detirmination, In January 1777 I was appointed as Paymaster to one of the Extra
                     Regiments to be commanded by Collo. Ezekl Cornell & Recived Inlisting
                     Orders & Instructions signed by him, and continued till the fourteenth
                     of July following when the Collo. sent me a Verbal message he had resign’d.
                     till then I was prevented entering into any other service, as belonging to that
                     Regement and never drew any pay or Rations during that time, in the Winter of
                     1778 I had the honor of applying to your Excellency on the subject and by your
                     Direction made applycation to Collo. Cornell for a Certificate but though he
                     acknowledged I did belong to the Regement yet the affair seem to him so
                     perplexing he declind giveing the Certificate thus may it please your
                     Excellency the affair is realy situated and I know of no way
                     to obtain what I think I have some reason to suppose is my Just due unless your
                     Excellency will condesend to put me in a Way. the sum though small is of
                     consequence to me being by the new arangment thrown out of all imploy but
                     though poor I have the consolation of Reflecting that I have to the best of my
                     Judgment done my Duty both in the Line & while on the Staff with the
                     additional pleasure of being able to settle my Public accounts and have a
                        Balance in my favor.
                  That Heaven may ever gaurd you from all Conspiracies and Dangers
                     of your Enemies will ever be the fervent wishes of him who is with the greatest
                     Devotion Your most obedt & most hble Servant
                  
                     John Gooch
                  
               